           Case 2:20-cv-05983-MMB Document 18 Filed 07/26/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      SHANNON ACKLEY et al                            CIVIL ACTION

                      v.                              NO. 20-5983

      THE CHEESECAKE FACTORY
      RESTAURANTS, INC. et al

        MEMORANDUM RE MOTION TO DISMISS AND COMPEL ARBITRATION

Baylson, J.                                                                             July 26, 2021

I.        Introduction

          Plaintiffs Shannon Ackley and Danaurt George bring this case against Defendants the

Cheesecake Factory Restaurants, Inc., the Cheesecake Factory Restaurants, Inc. d/b/a Grand Lux

Café, Grand Lux Café, LLC, Dominic Sabino, and David Oronzi. Plaintiffs worked at the Grand

Lux Café and allege that they were subject to discriminatory treatment and a hostile work

environment based on their race, and retaliated against. Defendants filed the present Motion to

Dismiss and Compel Arbitration, seeking to require Plaintiffs to address their claims in arbitration

based on an agreement Plaintiffs signed at the start of their employment. For the reasons that

follow, Defendants’ Motion will be granted.

II.       Facts and Procedural History

          Plaintiffs are both Black and were both employed at the Grand Lux Café in King of Prussia,

PA. ECF 15, Opp’n 3. Around the time of their offers of employment, both Plaintiffs signed a

Mutual Agreement to Arbitrate Claims (“MAA”). Opp’n 3; ECF 10-2, “Exhibit 2.” The MAA

states:

                 The Company and I understand and agree that the arbitration of
                 disputes and claims under this Agreement shall be in lieu of a court
                 trial before a judge and/or a jury. The Company and I understand
                 and agree that, by signing this Agreement, we are expressly


                                                  1
         Case 2:20-cv-05983-MMB Document 18 Filed 07/26/21 Page 2 of 7




               waiving any and all rights to a trial before a judge and/or a jury
               regarding any disputes and claims which we now have or which
               we may in the future have that are subject to arbitration under
               this Agreement.

Exhibit 2 (emphasis in original). The MAA also includes a “Waiver of Right to File Class,

Collective, or Representative Action” section stating: “The Company and I agree that we must

bring all claims covered by this Agreement against the other Party only in the Parties’ individual

capacity, and not as a plaintiff or class member in any purported class or representative

proceeding.” Id. However, the MAA includes the option to opt out of the class waiver provision

by sending a letter to corporate headquarters within sixty days of signing the agreement. Id.

Around the same time, both Plaintiffs signed a Handbook Receipt & Confidentiality Agreement

which includes the following paragraph:

               I RECOGNIZE THAT DIFFERENCES MAY ARISE BETWEEN
               ME AND THE COMPANY DURING OR FOLLOWING MY
               EMPLOYMENT WITH THE COMPANY. I AGREE TO
               PARTICIPATE IN IMPARTIAL DISPUTE RESOLUTION
               PROCEEDINGS AS A CONDITION OF AND AS
               CONSIDERATION FOR THE OFFER OF EMPLOYMENT BY
               THE COMPANY. IF I, OR THE COMPANY, DETERMINE
               THAT THE COMPANY’S INTERNAL PROCEDURES FOR
               HANDLING CLAIMS (INCLUDING BUT NOT LIMITED TO,
               REPORTING CLAIMS TO MY MANAGER, THE AREA
               DIRECTOR OF OPERATIONS, THE CARELINE AND/OR THE
               STAFF RELATIONS DEPARTMENT), HAVE NOT RESULTED
               IN A MUTUALLY ACCEPTABLE RESOLUTION OF
               DISPUTES BETWEEN ME AND THE COMPANY, I AGREE TO
               PARTICIPATE IN ARBITRATION PROCEEDINGS.

Id.

       Plaintiffs filed complaints with the Equal Employment Opportunity Commission

(“EEOC”) and the Pennsylvania Human Relations Commission (“PHRC”), and on November 27,

2020 the EEOC issued both Plaintiffs “right to sue” notices. Compl. ¶¶ 13–15. Plaintiffs filed this

lawsuit on the same day. See ECF 1. The Complaint alleges nine counts against Defendants:



                                                2
            Case 2:20-cv-05983-MMB Document 18 Filed 07/26/21 Page 3 of 7




         1. Count I: Discrimination in violation of Title VII of the Civil Rights Act of 1964;

         2. Count II: Hostile Work Environment in violation of Title VII;

         3. Count III: Retaliation in violation of Title VII;

         4. Count IV: Discrimination in violation of 42 U.S.C. § 1981;

         5. Count V: Hostile Work Environment in violation of 42 U.S.C. § 1981;

         6. Count VI: Retaliation in violation of 42 U.S.C. § 1981;

         7. Count VII: Aiding and Abetting in violation of the Pennsylvania Human Relations Act
         (“PHRA”);

         8. Count VIII: Retaliation in violation of the PHRA; and

         9. Count IX: Aiding and Abetting in violation of the Pennsylvania Human Relations Act
         (“PHRA”). 1

         On April 12, 2021, Defendants filed the present Motion to Dismiss and Compel

Arbitration. ECF 10, Def. Mot. Plaintiffs responded on April 28, 2021. ECF 12, Opp’n.

Defendants filed a reply on May 5, 2021. ECF 17, Reply.

III.     Standard of Review

         Plaintiffs argue that the Court should apply the Rule 56 standard to this Motion to Compel

because “the issue of arbitrability is not apparent on the face of the Complaint” and “the issue of

arbitrability is not readily apparent from movant’s exhibits,” relying on Guidotti v. Legal Helpers

Debt Resolution, LLC., 716 F.3d 764 (3d Cir. 2013). As this contention is not disputed, and the

Court will rely on documents attached to the present Motion, it is appropriate to apply the Rule 56

standard.

         Summary judgment is proper if the movant can establish “that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.



1
    Count IX appears to be the same as Count VII.


                                                   3
         Case 2:20-cv-05983-MMB Document 18 Filed 07/26/21 Page 4 of 7




56(a). A dispute is genuine—and will preclude a grant of summary judgment—if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). If a fact “might affect the outcome of the suit under the

governing law,” the factual dispute is material and will allow the nonmovant to survive summary

judgment. Id. Only if “the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party” is a grant of summary judgment appropriate. Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). At the summary judgment stage, the

district court is obligated to “review the record as a whole and in the light most favorable to the

nonmovant, drawing reasonable inferences in its favor.” In re Chocolate Confectionary Antitrust

Litig., 801 F.3d 383, 396 (3d Cir. 2015).

IV.    Unconscionability

       Defendants argue that Plaintiffs are bound by an arbitration agreement they signed when

they began their employment which requires them to address these claims in arbitration. Plaintiffs

respond that the arbitration agreement is unconscionable and therefore unenforceable. Defendants

then argue that specific precedent demonstrates that these types of agreements are valid and

enforceable.

       The Federal Arbitration Act (“FAA”) provides that written arbitration agreements “shall

be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. “When deciding whether the parties agreed to arbitrate

a certain matter (including arbitrability), courts generally . . . should apply ordinary state-law

principles that govern the formation of contracts.” First Options of Chicago, Inc. v. Kaplan, 514

U.S. 938, 944 (1995). Put another way, plaintiffs can avoid arbitration by invoking “[g]enerally




                                                4
         Case 2:20-cv-05983-MMB Document 18 Filed 07/26/21 Page 5 of 7




applicable contract defenses, such as fraud, duress, or unconscionability.” Doctor’s Assocs., Inc.

v. Casarotto, 517 U.S. 681, 687 (1996) (citations omitted).

       “Unconscionability has generally been recognized to include an absence of meaningful

choice on the part of one of the parties together with contract terms which are unreasonably

favorable to the other party.” MacPherson v. Magee Mem. Hosp. for Convalescence, 128 A.3d

1209, 1221 (Pa. Super. 2015). Under Pennsylvania law, “the party challenging an arbitration

agreement has the burden to demonstrate that the agreement is both procedurally and substantively

unconscionable.” Zimmer v. CooperNeff Advisors, Inc., 523 F.3d 224, 230 (3d Cir. 2008) (citing

Salley v. Option One Mortg. Corp., 925 A.2d 115, 119–20 (Pa. 2007)).                    “Procedural

unconscionability refers specifically to the process by which an agreement is reached and the form

of an agreement, including the use therein of fine print and convoluted or unclear language.

Substantive unconscionability looks to whether the arbitration provision unreasonably favors the

party asserting it.” Id. at 228. Where procedural unconscionability “is very high, a lesser degree

of substantive unconscionability may be required, and presumably, vice-versa.” Quilloin v. Tenet

Health System Phila., Inc., 673 F.3d 221, 230 (3d Cir. 2012).

               a. Substantive Unconscionability

       “Substantive unconscionability looks to the terms of the arbitration clause itself and

whether the arbitration clause is unreasonably favorable to the party with greater bargaining

power.” Griffen v. Alpha Phi Alpha, Inc., No. 06-1735, 2007 WL 707364, at *6 (E.D. Pa. Mar. 2,

2007) (Pratter,J.) (citing Witmer v. Exxon Corp., 432 A.2d 1222, 1228 (Pa.1981)). “An arbitration

agreement cannot be construed as substantively unconscionable where it does not alter or limit the

rights and remedies available to a party in the arbitral forum.” Quilloin, 673 F.3d at 230 (quotation




                                                 5
         Case 2:20-cv-05983-MMB Document 18 Filed 07/26/21 Page 6 of 7




omitted). Plaintiffs argue that their rights are limited because the arbitration agreement required

them to waive their right to pursue a class or other collective action.

       In AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011), the Supreme Court held that

“a state law that seeks to impose class arbitration despite a contractual agreement for individualized

arbitration is inconsistent with, and therefore preempted by, the FAA, irrespective of whether class

arbitration is desirable for unrelated reasons.” Litman v. Cellco P’ship, 655 F.3d 225, 231 (3d Cir.

2011). Since then, the Supreme Court has ruled on similar issues and upheld this decision each

time. See, e.g. Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1619 (2018) (“Congress has instructed

federal courts to enforce arbitration agreements according to their terms—including terms

providing for individualized proceedings.”).

       The MAA is no different than the types of arbitration agreements that the Supreme Court

has repeatedly held to be permissible. Plaintiffs may not avoid arbitration because the agreement

they signed requires them to proceed individually.

               b. Procedural Unconscionability

       As Plaintiffs have not demonstrated substantive unconscionability, the Court is not

required to address procedural unconscionability but will proceed with the analysis regardless. A

contract is procedurally unconscionable where “there was a lack of meaningful choice in the

acceptance of the challenged provision.” Salley, 925 A.2d at 119. However, “more than a

disparity in bargaining power is needed in order to show that an arbitration agreement was not

entered into willingly.” Great W. Mortg. Corp. v. Peacock, 110 F.3d 222, 229 (3d Cir. 1997).

“Parties frequently possess varying degrees of bargaining power, and there is a range of ordinary

and acceptable bargaining situations. Our role is to distinguish acceptable bargaining situations




                                                  6
            Case 2:20-cv-05983-MMB Document 18 Filed 07/26/21 Page 7 of 7




from those which violate strong public policy.” Quilloin v. Tenet HealthSystem Phila., Inc., 673

F.3d 221, 235 (3d Cir. 2012) (quotations omitted).

          Plaintiffs argue that the MAA is procedurally unconscionable because employment is

“essential to a person’s livelihood” and therefore they were “under economic compulsion” and did

not have the ability to reject or negotiate the terms of the MAA. However, Plaintiffs have not

made any argument beyond stating that their employer had a better bargaining position. Further,

the agreement provided Plaintiffs the opportunity to opt out of the class waiver provision, the

provision which they have objected to here. Therefore, Plaintiffs have not demonstrated that the

MAA violates public policy or was signed without any meaningful choice.

V.        Conclusion

          For the foregoing reasons, Defendants’ Motion to Dismiss and Compel Arbitration will be

granted. An appropriate Order follows.




O:\CIVIL 20\20-5983 Ackley v. The Cheesecake Factory et al\20-5983 Memorandum re Arbitration.docx




                                                                  7
